Pope, Presiding Judge,
dissenting.
I respectfully dissent. Though it is true that suspicious circumstances are insufficient grounds for conviction, there is sufficient evidence in the record of Brazle’s involvement in the robbery to convict.
In addition to the facts recited in the majority opinion, Officer Beddingfield testified that when he initially spoke to Brazle about the robbery, Brazle stated that he did not know what Beddingfield was talking about — that he “knew nothing about it.” Brazle’s response later changed and he told Beddingfield that he had driven his truck to the Chateau Forest Apartments, had backed it into a parking space and worked on his brakes. Brazle told Beddingfield that he left because he heard gunshots, which frightened him.
. Officer Beddingfield also testified to statements made by Carol Foley, Brazle’s common-law wife, regarding Brazle’s account of the incident. Beddingfield stated: “according to Mrs. Foley, Mr. Brazle had stated to her that he had driven his truck up to Chateau Forest Apartments, which is directly across the street from the J. Loan Company in Riverdale, Georgia, and that he had parked his truck there, and then as he left — hopefully, I can say this — as he left, he saw someone laying on the ground with someone standing over him.” Given Brazle’s differing accounts of the incident, there was more evidence, upon which to convict Brazle than his. mere presence across the street from the robbery, and conviction was authorized.
In addition to Brazle’s differing statements, the following evidence supported conviction. The evidence was that the chiropractor’s office, in front of which Foley fell when he was shot, was adjacent to the Chateau Forest Apartments. There was evidence that those properties were separated by a fénce, which had several holes in it which would allow a person to pass through. Further, a Chateau Forest Apartment resident testified that at about 1:30 p.m. on January 10, she heard someone in the hallway outside of her apartment. She opened her door and saw a tray of rings which had been left on the stairwell. This witness stated that she then looked out of her apartment window and saw a man deposit an open duffel bag containing guns into the dumpster. She recalled that the man then ran to the back of the apartments. In a statement Foley gave to the police, he said that before being shot he was headed to a foyer in Chateau Forest Apartments, From this evidence, a jury could reasonably infer that Foley and Walker planned to meet Brazle at the parking lot, but that the plan went awry when Watson shot Foley. That Brazle backed into the parking space — from where he had a good view of J. Loan Company — to work on his brakes and that he left the scene by a different route, which was a less convenient route to his destination, *508also support this construction.
Decided November 12, 1996.
Steven L. Harris, for appellant.
Robert E. Keller, District Attorney, Marion T. Woodward, Assistant District Attorney, for appellee.
There was other evidence that Brazle’s actions did not support his theory. For example, if he was on his way to the attorney’s office for the check, he had chosen a roundabout way to get there. Further, Brazle did not take the truck for an estimate on the brake repair for over three months after this incident despite his receipt that day of a $3,100 workers’ compensation check. The fact that when Brazle left the parking lot after hearing gunshots he passed both the fallen man, who was his common-law wife’s son, and the police station, also shed doubt on his theory.
Moreover, Brazle’s defense — that he left the apartment parking lot and went to pick up his settlement check — was not inconsistent with his participation in the crime. There is no dispute that he left the lot after he heard gunshots; evidence that Brazle picked up his settlement check on January 10 does not alter this.
A rational trier of fact could find from the evidence adduced at trial proof of Brazle’s guilt as a party to the crime of armed robbery beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979); see also OCGA §§ 16-8-41 (a); 16-2-20. Accordingly, the trial court properly denied Brazle’s motion for directed verdict.
I am authorized to state that Chief Judge Beasley, Judge Johnson and Judge Ruffin join in this dissent.